Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-18 are currently pending. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 10 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claims 1, 10 and 15, the limitation of (claim 1 being representative) produce measurements of a skin area of a subject; capture an image of an area of interest of the skin of the subject; receive measurements; determine a pH value representing a pH of the skin area of the subject by analyzing the measurements produced; and transmit the pH value and the image of the area of interest; determine a skincare product recommendation based on the pH value; generate a visualization indicating a result of applying the skincare product to the area of interest based on the pH value, the image of the area of interest, and the skincare product; and transmit the visualization; receive and present the visualization to the subject and regarding claim 10- the limitation wherein the at least one measurement includes an electrical potential of the skin; and determine the skin pH based on the electrical potential of the skin; and topically administering the recommended skincare product to the skin and regarding claim 15- the limitation capturing an image of a face of the subject; determining a predicted face image based on the pH value, the recommended skincare product, and the second image; and presenting the predicted face image to the subject, as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a server computing system, one or more computing devices, at least one electronic measurement device, a mobile computing device, at least one processor, a display device, a non-transitory computer-readable medium and a camera, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for a server computing system, one or more computing devices, at least one electronic measurement device, a mobile computing device, at least one processor, a display device, a non-transitory computer-readable medium and a camera, the claims encompass generating predictive results of a skin treatment regimen. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a server computing system, one or more computing devices, at least one electronic measurement device, a mobile computing device, at least one processor, a display device, a non-transitory computer-readable medium and a camera. Claim 10 recites the additional element of at least one electronic measurement device and a mobile computing device. Claim 15 recites the additional element of a mobile computing device. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for predicting results of a skin treatment regimen)  such that they amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server computing system, one or more computing devices, at least one electronic measurement device, a mobile computing device, at least one processor, a display device, a non-transitory computer-readable medium and a camera, to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-9, 11-14 and 16-18 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 3 further define the instructions to mobile computing device. Dependent claims 4 and 18 further define the medical condition. Dependent claims 5 and 6 further define the visualization. Dependent claim 7 further defines the measurements. Dependent claim 8 further defines the instructions. Dependent claims 9 and 13 further define at least one electronic measurement device. Dependent claim 11 further defines the skin condition. Dependent claims 12, 14 and 16 further define the recommended skincare product. Dependent claim 17 further defines the predicted face image.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “… determining … the second image… ” the claim is indefinite because it is unclear what the second image is. A second image was never received or determined. 

By virtue of dependency, claims 16-18 are also rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 2003/0099383) and in further view of Zhou (US 2017/0361076).

REGARDING CLAIM 1
	Lefebvre discloses a system for generating predictive visualizations of a result of a skin treatment regimen, the system comprising: a server computing system comprising one or more computing devices ([0115] teaches computer 80 (interpreted by examiner as one or more computing devices) interfacing with computer 76 and 78 (interpreted by examiner as one or more computing devices) via network 82); at least one electronic measurement device configured to produce measurements of a skin area of a subject on which the electronic measurement device is placed ([0044] teaches using a sensing device (interpreted by examiner as at least one electronic measurement device) for taking measurements of a skin area) [0042] also teaches appropriate acquisition devices that can be used to take measurements, such as torque measuring devices, pH sensors and other conventional devices that could be used to acquire information about the condition of skin (also interpreted by examiner as at least one electronic measurement device); and a computing device comprising ([0046] teaches a computer and [0116] teaches computer, 80 (interpreted by examiner as mobile computing device)): at least one processor ([0125] teaches computer comprising a processor (interpreted by examiner as at least one processor)); a display device ([0125] teaches input/output interface (interpreted by examiner as display device)); and a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the mobile computing device to ([0125] teaches permitting the use of computer readable medium (interpreted by examiner as non-transitory computer readable medium) and memory. [0123] teaches software or data loaded into memory (interpreted by examiner as computer-executable instruction stored)): capture an image of an area of interest of the skin of the subject ([0051] teaches acquiring an image of the skin (interpreted by examiner as capturing an image of an area of interest of skin of subject)); receive measurements from the electronic measurement device ([0046] teaches information initially acquired (interpreted by examiner as measurements of skin using electronic measuring device) can be transferred to a computer (interpreted by examiner as mobile computing device receiving the measurements)); determine a pH value representing a pH of the skin area of the subject by analyzing the measurements produced by the electronic measurement device ([0073] teaches that when measuring the pH of a skin portion (interpreted by examiner as determining pH value), information is obtained by device used to measure the pH and information and information might be obtained by electronic device receiving any form of information transmission indication pH measurement by the device (interpreted by examiner as representing a pH of the skin area of the subject by analyzing the measurements produced by the electronic measurement device)); and transmit the pH value and the image of the area of interest to the server computing system ([0066] teaches transmitting data to a provider (interpreted to include a server) using computer network, input/output interface. [0044] teaches data relating to pH (interpreted by examiner as transmit the pH value) [0051] teaches sending images using computer network (interpreted by examiner as transmit the image of area of interest)); wherein the server computing ([0002] teaches that in order to select the proper cosmetic product for a particular person, one must assess the person’s skin and identify types of rectification and prevention that are needed and [0042] teaches assessing the condition of a person’s skin using pH sensors (interpreted by examiner as determine a skincare product recommendation based on the pH value) and [0044] teaches obtaining numerical pH readings (interpreted by examiner as pH value)); generate a visualization indicating a result of applying the skincare product to the area of interest based on the pH value, the image of the area of interest, ([0082] teaches an image showing existing conditions (interpreted by examiner as generating visualization indicating the image of the area of interest) and an ideal image showing the potential benefits of the treatment and using images to provide the subject with results of a skin treatment (interpreted by examiner as generating visualization indicating the result of applying skincare product to the area of interest based on pH value)); and transmit the visualization to the mobile computing device ([0051] teaches sending images using computer network (interpreted by examiner as means to transmit the visualization to mobile computing device)); wherein the instructions further cause the mobile computing device to: receive and present the visualization to the subject ([0046] teaches a computer acquiring information [0116] also teaches computer 76 and 78 acquiring information (interpreted by examiner as mobile computing device receiving information) [0079] teaches graphical illustration provided to subject (interpreted by examiner as receive and present the visualization to the subject)).
In the event that the functionality of Lefebvre is implemented on different devices than those claimed, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to substitute the functionality of one device for the functionality of another device since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). 

Lefebvre does not explicitly disclose, however Zhou discloses:
generate a visualization indicating the skincare product (Zhou at [0361], fig 55A and 55B teach illustrating products having skincare purposes (interpreted by examiner as generating a visualization indication skincare products))
a mobile computing device comprising a camera (Zhou at [0178] teaches a computing device having a camera and at [0172] teaches a computing device can be a computer or a tablet computing device);

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lefebvre to include a mobile computing device having a camera and generate a visualization indicating the skincare product as taught by Zhou, with the motivation of customizing the skin care product composition and application to each individual skin care need with the motivation of providing effectiveness from the skin care product and better skin care result. (Zhou at [0005]).

REGARDING CLAIM 2
Lefebvre and Zhou disclose the limitation of claim 1.
Zhou does not explicitly disclose, however Lefebvre further discloses:
The system of Claim 1, wherein the instructions further cause the mobile computing device to: collect environmental information regarding at least one of ambient temperature, humidity, and pollution levels (Lefebvre at [0027] and [0029] teach obtaining information of an external body portion exposed to environmental factors (interpreted by examiner as collecting environmental information) [0028] teaches environmental factors such as extreme temperatures and pollution. [0057] teaches information comprises at least one sample from skin and [0066] teaches device configured to obtain sample (interpreted by examiner as mobile computing device collecting environmental information)); 
and transmit the environmental information to the server computing system; wherein the determination of the skincare product recommendation is further based on the environmental information (Lefebvre at [0026] teaches analysis taking into account exposure of external body portion to the environment. [0076] teaches information about the impact of environmental factors affecting external body portion and one or more products that can be used. [0078] teaches the performance of the product as a function of different levels of environmental exposure. [0057] teaches information comprises at least one sample from skin and [0066] teaches device configured to generate transmission of sample data (interpreted by examiner as transmit environmental information to server computing system)).

REGARDING CLAIM 6
Lefebvre and Zhou disclose the limitation of claim 1.
Zhou does not explicitly disclose, however Lefebvre further discloses:
The system of Claim 1, wherein the visualization illustrates a predicted pH trend caused by application of the skincare product (Lefebvre at [0044] Lefebvre teaches a plot of pH (interpreted by examiner as visualization illustrating pH trend). Lefebvre at [0094] teaches an illustration of a prediction line representative of a prediction of a condition, for example wrinkles, if a wrinkle reducing product is applied (interpreted by examiner as visualization means caused by application of skincare product) [0093] teaches that the pH enables construction of the curve representative of the condition for each body portion over time (interpreted by examiner as means to illustrates a predicted pH trend)). 

REGARDING CLAIM 7
Lefebvre and Zhou disclose the limitation of claim 1.
Zhou does not explicitly disclose, however Lefebvre further discloses:
The system of Claim 1, wherein receiving measurements from the electronic measurement device includes receiving measurements associated with multiple skin regions (Lefebvre at [0044] teaches measuring pH of the skin on a subject forearm and upper buttocks (interpreted by examiner as measurements associated with multiple skin regions)), 

Lefebvre does not explicitly disclose, however Zhou further discloses:
and wherein the recommendation includes at least two skincare products recommended for use on different skin regions (Zhou at [0321] teaches recommending products based on skin analysis (interpreted by examiner as skincare products recommended for use on different skin regions) [00361] teaches two different products (interpreted by examiner as the recommendation includes at least two skincare products)).

REGARDING CLAIMS 15 and 16
Claims 15 and 16 are analogous to Claims 1 and 2 thus Claims 15 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1 and 2.
Lefebvre further teaches capturing an image of a face of the subject; determining a predicted face image based on the pH value, the recommended skincare product, and the second image; and presenting the predicted face image to the subject (Lefebvre at [0027] teaches skin of a face could be an external body portion [0051] teaches capturing a picture of the skin on a face of a subject (interpreted by examiner as capturing an image of a face of the subject) at [0052] teaches analyzing images. [0082] teaches a baseline image showing existing conditions (interpreted by examiner as capturing an image of a face of the subject) and an ideal image showing the potential benefits of the treatment (interpreted by examiner as predicted face image or second image) and also teaches providing these images to the subject with a realistic expectation of the results of a skin treatment (interpreted by examiner as presenting the predicted face image to the subject) at [0004] teaches skin assessment techniques of using an image of a person’s face to aid in the selection of products for rectification and prevention (interpreted by examiner as recommended skincare product))

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 2003/0099383), in view of Zhou (US 2017/0361076) and in further view of Marinkovich (US 2017/0246473).

REGARDING CLAIM 3
Lefebvre and Zhou disclose the limitation of claim 1.
Zhou does not explicitly disclose, however Lefebvre further discloses:
The system of Claim 1, wherein the instructions further cause the mobile computing device to: collect information (Lefebvre [0087] teaches receiving information (interpreted by examiner as collecting information by mobile computing device); 
and transmit the information to the server computing system (Lefebvre at [0087] teaches transmitting information (interpreted by examiner as transmit information to the server computing device));

Lefebvre and Zhou do not explicitly disclose, however Marinkovich further discloses:
information regarding a medical condition experienced by the subject (Marinkovich at [0078] teaches capturing images of an organ, analyzing the captured images, determining at least one of susceptibility to at least one of a medical and non-medical condition and presence of the at least one of medical and non-medical condition, upon determination of the presence of at least one of medical and non-medical condition, measuring the level of severity of the at least one of medical and non-medical condition, categorizing the at least one of medical and non-medical condition based on the measured level of severity (all the above is interpreted by examiner as information regarding medical condition))
wherein the determination of the skincare product recommendation is further based on the information regarding the medical condition (Marinkovich at [0078] recommending personalized treatments based on medical condition and [0028] teaches a recommendation engine for product and regimen recommendation (interpreted by examiner as determination of the skincare product recommendation is further based on the information regarding the medical condition)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lefebvre and Zhou to include recommendation of skincare product based on medical condition as taught by Marinkovich, with the motivation of tracking efficacy of the recommended treatments, therapies or regimens and health condition or care management procedures thereby facilitating customizing and optimizing medical and non-medical treatments. (Marinkovich at [0013]).

REGARDING CLAIM 4
Lefebvre, Zhou and Marinkovich disclose the limitation of claim 3.
Zhou and Marinkovich does not explicitly disclose, however Lefebvre further discloses:
(Lefebvre at [0110] teaches condition include eczema, atopic dermatitis and acne (interpreted by examiner as acne vulgaris)).

Lefebvre and Zhou do not explicitly disclose, however Marinkovich further discloses:
Medical condition (Marinkovich at [abstract] and [0010] teach condition can be medical)
REGARDING CLAIM 5
Lefebvre, Zhou and Marinkovich disclose the limitation of claim 3.
Lefebvre and Zhou do not explicitly disclose, however Marinkovich further discloses:
Medical condition (Marinkovich at [abstract] and [0010] teach a condition can be medical)

Zhou and Marinkovich do not explicitly disclose, however Lefebvre further discloses:
The system of Claim 3, wherein the visualization illustrates a predicted improvement in the medical condition based on a predicted effect of application of the skincare product (Lefebvre at [0094] teaches a graphic illustration of a prediction representing an improvement in a condition (interpreted by examiner as visualization illustrates a predicted improvement in the condition) if a product is applied and enabling the subject to receive information about the product forming the basis of prediction (interpreted by examiner as based on a predicted effect of application of the skincare product)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 2003/0099383), in view of Zhou (US 2017/0361076) and in further view of Lee (US 2016/0029896).

REGARDING CLAIM 8

Lefebvre and Zhou do not explicitly disclose, however Lee further discloses:
The system of Claim 7, wherein the instructions further cause the mobile device to present instructions for placement of the electronic measurement device with respect to each skin region (Lee at [0061] teaches informing user through an instruction screen on a display (interpreted by examiner as mobile device to present instruction) [0182] teaches providing the user with instructions to relocate the device to the right position for measurement (interpreted by examiner as instructions for placement of electronic measuring device with respect to skin region)).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lefebvre and Zhou to include instruction for placement of measuring device as taught by Lee, with the motivation of reducing errors and deviations between measured body temperature values that may occur due to variations in the distance between a sensor of the electronic device and the object area. (Lee at [0016]).

REGARDING CLAIMS 17 and 18
Claims 17 and 18 are analogous to Claims 3 and 4 thus Claims 17 and 18 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 3 and 4.
Lefebvre further teaches at [0027] teaches an external body portion could be the skin of a face and at [0051] teaches capturing a picture of the skin on a face of a subject. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 2003/0099383), in view of Zhou (US 2017/0361076) and in further view of Alber (US 2017/0102370).

REGARDING CLAIM 9
Lefebvre and Zhou disclose the limitation of claim 1.
Lefebvre and Zhou do not explicitly disclose, however Alber further discloses:
The system of Claim 1, wherein the at least one electronic measurement device includes an ISFET sensor, a glass electrode sensor, or an antimony pH sensor region (Alber at [0003] teaches a measurement electronic device [0038] teaches a measuring device comprising a sensing element (interpreted by examiner as electronic measuring device) [0039] teaches sensing element comprises of a pH glass electrode sensor or an ISFET sensor).
	
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lefebvre and Zhou to include an ISFET sensor, a glass electrode sensor, or an antimony pH sensor region as taught by Alber, with the motivation of determining and/or monitoring at least one measurement of a measuring medium. (Alber at [0002]).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 2003/0099383), in view of Rubinstenn (US 2003/0064350) and in further view of Benesch (US 2006/0105357).

REGARDING CLAIM 10
Lefebvre teaches a method for treating a patient with a skin condition associated with high skin pH, the method comprising: determining a skin pH of skin of the patient by: obtaining at least one measurement using at least one electronic measurement device from the skin of the patient ([0044] teaches using a sensing device (interpreted by examiner as at least one electronic measurement device) for taking measurements of a skin area); and using a mobile computing device to determine the ([0073] teaches that when measuring the pH of a skin portion (interpreted by examiner as determining pH value), information is obtained by device (interpreted by examiner as mobile computing device) used to measure the pH and information might be obtained by electronic device receiving any form of information transmission indication pH measurement by the device (interpreted by examiner as determining the skin pH));; and topically administering the recommended skincare product to the skin ([0097] teaches the recommended treatment comprises applying product to external body portion (interpreted by examiner as topically administering the recommended skincare product to the skin)).
In the event that the functionality of Lefebvre is implemented on different devices than those claimed, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to substitute the functionality of one device for the functionality of another device since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). 

Lefebvre does not explicitly disclose, however Rubinstenn further discloses:
determining a recommended skincare product to treat the skin condition based on the skin pH (Rubinstenn at [0002] teaches recommending a beauty product to a subject based on skin condition. [0022] teaches information about a subjects characteristics or attributes (ex: physical) and such information including the pH relating to subjects skin. [0089] teaches beauty products include skin treatments (interpreted by examiner as determining a recommended skincare product to treat the skin condition based on the skin pH))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lefebvre to include recommending skincare 

Lefebvre and Rubinstenn do not explicitly disclose, however Benesch further discloses:
wherein the at least one measurement includes an electrical potential of the skin (Benesch at [0059] teaches a device measuring parameters of tissue. [0087] teaches measuring electrical potential. [0169] teaches examples of tissue include skin (interpreted by examiner as at least one measurement includes an electrical potential of the skin));
determining pH based on the electrical potential of the skin (Benesch at [0199] teaches that the difference in electrical potential can be used to measure pH (interpreted by examiner as determining pH based on electrical potential));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lefebvre and Rubinstenn to include measurements of the electrical potential of the skin as taught by Benesch, with the motivation of allowing sensor to measure an optical, physical, chemical or electrical property of the tissue. (Benesch at [0010]).

REGARDING CLAIM 14
Lefebvre, Rubinstenn and Benesch disclose the limitation of claim 10.
Rubinstenn and Benesch do not explicitly disclose, however Lefebvre further discloses:
(Lefebvre at [0027] and [0029] teach obtaining information of an external body portion exposed to environmental factors (interpreted by examiner as collecting environmental information) [0028] teaches environmental factors such as extreme temperatures and pollution. [0057] teaches information comprises at least one sample from skin.  [0026] teaches analysis taking into account exposure of external body portion to the environment. [0076] teaches information about the impact of environmental factors affecting external body portion and one or more products that can be used. [0078] teaches the performance of the product as a function of different levels of environmental exposure (interpreted by examiner as the determination of the recommended skincare product is further based on the environmental information));

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 2003/0099383), in view of Rubinstenn (US 2003/0064350), in view of Benesch (US 2006/0105357) and in further view of Marinkovich (US 2017/0246473).

REGARDING CLAIM 11
Lefebvre, Rubinstenn and Benesch disclose the limitation of claim 10.
Rubinstenn and Benesch do not explicitly disclose, however Lefebvre further discloses:
The system of Claim 10, wherein the condition is selected from a group consisting of eczema, atopic dermatitis, and acne vulgaris (Lefebvre at [0110] teaches condition include eczema, atopic dermatitis and acne (interpreted by examiner as acne vulgaris)).


Medical condition (Marinkovich at [abstract] and [0010] teach condition can be medical)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lefebvre, Rubinstenn and Benesch to include recommendation of skincare product based on medical condition as taught by Marinkovich, with the motivation of tracking efficacy of the recommended treatments, therapies or regimens and health condition or care management procedures thereby facilitating customizing and optimizing medical and non-medical treatments. (Marinkovich at [0013]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 2003/0099383), in view of Rubinstenn (US 2003/0064350), in view of Benesch (US 2006/0105357), in view of Abbas (2005/0084470) and in further view of Abraham (US 2020/0154957).

REGARDING CLAIM 12
Lefebvre, Rubinstenn and Benesch disclose the limitation of claim 10.
Rubinstenn and Benesch do not explicitly disclose, however Lefebvre further discloses:
recommended skincare product (Lefebvre at [0097] teaches recommended treatment for external body (interpreted by examiner as recommended skincare product))

Lefebvre, Rubinstenn and Benesch do not explicitly disclose, however Abbas further discloses:
The method of Claim 10, wherein the skincare product is selected from a group consisting of a syndet (Abbas at [0002] teaches skincare and cleansing compositions, [0049] teaches compositions containing syndet (interpreted by examiner as skincare product is selected from a group consisting of a syndet)), a soap-based cleanser (at [0066] teaches skin care or cleansing product containing soup (interpreted by examiner as skincare product is selected from a group consisting of a soap-based cleanser)), an alpha-hydroxy acid (at [0126] teaches actives desirable in skin care alpha hydroxyl acids (interpreted by examiner as skincare product is selected from a group consisting an alpha-hydroxy acid)), 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lefebvre, Rubinstenn and Benesch to include skincare product is selected from a group consisting of a syndet, a soap-based cleanser and an alpha-hydroxy acid as taught by Abbas, with the motivation of providing a skin care or cleansing composition suitable for topical application for moisturizing and cleansing the human body, such as the skin. (Abbas at [0002]).

Lefebvre, Rubinstenn, Benesch and Abbas do not explicitly disclose, however Abraham further discloses:
wherein the skincare product is selected from a group consisting of an acidic electrolyte water (Abraham at [0001] teaches towels moistened with electrolyzed water. [0006] teaches products containing acidic electrolyzed water. [0089] teaches a product moistened with electrolyte water are utilized for the treatment of skin problems (interpreted by examiner as skincare product is selected from a group consisting an acidic electrolyte water)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lefebvre, Rubinstenn, Benesch and Abbas to .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 2003/0099383), in view of Rubinstenn (US 2003/0064350), in view of Benesch (US 2006/0105357) and in further view of Alber (US 2017/0102370).

REGARDING CLAIM 13
Lefebvre, Rubinstenn and Benesch disclose the limitation of claim 10.
Lefebvre, Rubinstenn and Benesch do not explicitly disclose, however Alber further discloses:
The system of Claim 10, wherein the at least one electronic measurement device includes an ISFET sensor, a glass electrode sensor, or an antimony pH sensor region (Alber at [0003] teaches a measurement electronic device [0038] teaches a measuring device comprising a sensing element (interpreted by examiner as electronic measuring device) [0039] teaches sensing element comprises of a pH glass electrode sensor or an ISFET sensor).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lefebvre, Rubinstenn and Benesch to include an ISFET sensor, a glass electrode sensor, or an antimony pH sensor region as taught by Alber, with the motivation of determining and/or monitoring at least one measurand of a measuring medium. (Alber at [0002]).


Conclusion

Philippe (US 2003/0143252) inorganic/organic complexes for reducing skin irritation. Hahn (5756107) teaches formulations and methods for reducing skin irritation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/L.T.K./Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626